Dykman, J.
This is an appeal from an order of the special term, directing the issuance of a peremptory writ of mandamus, commanding the registrar of arrears of taxes and assessments of the city of Brooklyn to cancel certain sales for taxes and assessments. The order was made in obedience to that portion of chapter 405 of the Laws of 1885, which provides that after the expiration of six months from the passage of that act it shall be the duty of the registrar of arrears of taxes and assessments of the city of Brooklyn to cancel in his office all sales made more than eight years prior to the passage of that act, upon *492which no lease shall have been given, and no action and notice thereof filed within the period limited therefor, and thereupon the hen of all such certificates of sale shall cease ■and determine. The undisputed facts on which the order appealed from was made brought the case presented within the operation of that law and the questions involved in this ■appeal are the same as those considered and decided in the 'cases of Wheeler v. Jackson and Macfarlane v. Jackson at the present term, which immediately precede this. In those cases we have sustained the statute as a valid exercise of legislative power, and our reasons need not be repeated here.
The order should be affirmed with costs and disbursements.
Barnard, P. J., and Cullen, J., concur.